Citation Nr: 1615574	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right renal cell carcinoma, status post right radical nephrectomy, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970 and from July 1976 to November 1987, including service in the Republic of Vietnam.  His awards and decorations include the Air Medal, the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2014 the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's record.  

This case first came before the Board in May 2014.  At that time, the Board reopened the Veteran's previously denied claim for service connection for right renal cell carcinoma and remanded the reopened claim for further development.  

Following the case's return to the Board, an expert medical opinion was obtained from the Veterans Health Administration (VHA) in accordance with VHA Directive 1602-01 in December 2015 and an addendum was provided in January 2016.  The Veteran and his representative were provided a copy of the opinions and afforded the opportunity to submit additional evidence and argument.  In February 2016, the Veteran responded that he had nothing further to submit and requested that the Board proceed with his claim.  In March 2016, his representative offered additional argument in support of his claim.  

The Board notes that, following the most recent September 2014 supplemental statement of the case, the Veteran filed additional claims for service connection.  The RO addressed these claims in a February 2016 rating decision, and there is no indication that the Veteran has yet filed a notice of disagreement with the RO's decision.  Accordingly, no referral of these issues for adjudication or remand for issuance of a statement of the case is required.  

Further, though much in the way of additional evidence was developed in conjunction with these claims, this evidence is not pertinent to the claim on appeal and decided herein.  To the extent that these records show that the Veteran's medical history includes his renal cell carcinoma and that the Veteran receives ongoing monitoring of such condition, the Board has already acknowledged that the Veteran has a current diagnosis of renal cell carcinoma.  None of the evidence generated since the September 2014 supplemental statement of the case addresses the ultimate issue here, i.e., whether the Veteran's cancer is related to his active service, so it is not pertinent to the appeal.  Accordingly, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

2.  The Veteran's particular cancer, right renal cell carcinoma, is not among the enumerated conditions for which service connection may be established on a presumptive basis on exposure to Agent Orange or other herbicide agents during service in Vietnam.

3.  Right renal cell carcinoma is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure.



CONCLUSION OF LAW

The criteria for service connection for a right renal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2007 letter, sent prior to the initial unfavorable decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination referable to his claim in June 2014.  While the examination itself is adequate, the Board finds that the opinion regarding the etiology of the Veteran's disability contained in the examination report is inadequate for adjudication purposes.  Accordingly, the Board sought an advisory medical opinion from a medical expert in VHA.  The December 2015 and January 2016 opinions obtained are adequate to decide the issue here as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and the relevant medical literature.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran was also provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the January 2014 hearing, the Veterans Law Judge noted the issue on appeal.  The Veterans Law Judge took testimony regarding the Veteran's medical history and his contentions as to why his claimed disability relates to his active service.  In response to this testimony, the Veterans Law Judge specifically described evidence that would tend to support the Veteran's claim and that was previously found to be lacking.  The Veteran subsequently submitted an opinion regarding the etiology of his disability as suggested by the Veterans Law Judge.  However, as such opinion was found to be insufficient to adjudicate the claim, the case was remanded in January 2014 in order to obtain an etiological opinion.  Furthermore, as indicated previously, as such opinion was likewise inadequate, the Board obtained expert opinions from VHA in December 2015 and January 2016.

In light of these facts, the issue here was "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As indicated previously, in May 2014, the Board remanded the case to afford the Veteran a VA examination.  The Veteran underwent such an examination in June 2014.  Though the Board has found that the opinion from that examination is not adequate for adjudication purposes, the Board subsequently sought and obtained advisory medical opinions from a medical expert to resolve the questions remaining following the June 2014 examination.  Therefore, the Board finds that the AOJ has substantially complied with the May 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his right renal cell carcinoma is related to his active service.  Specifically, he contends that his disability was caused by his exposure to herbicides while serving in the Republic of Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303 . 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the evidence here shows that the Veteran was first diagnosed with right renal cell carcinoma in May 2001.  He underwent a right radical nephrectomy in June 2001.  A June 2001 pathology report stated that the Veteran had a clear cell type of renal cell carcinoma measuring 5.5 cm.  There was no involvement of his hilar renal vessels or perirenal fat, and surgical margins were free of tumor.  

Following his right radical nephrectomy, the Veteran has been continuously followed by his private physicians for any recurrence of cancer, but no such recurrence has been found.  For instance, a September 2001 private treatment record noted that there was no clinical evidence of a recurrence of the Veteran's cancer.  A December 2001 CT scan of the Veteran's abdomen at Sierra Vista Community hospital revealed "no evidence of recurrent intraabdominal tumor or peri-aortic lymphadenopathy."  More recently, a July 2011 private treatment record noted that the Veteran "has had no recurrence" of his cancer shown on radiology reports, and that he is "doing well" approaching the 10th year following his surgery.  

Given the foregoing, the current disability criterion (namely, residuals of right renal cell carcinoma) has been met.  

There is no evidence, and the Veteran does not contend, that he suffered from right renal cell carcinoma during his active service or within one year thereafter.  The Veteran also does not contend that he had a continuity of symptoms of right renal cell carcinoma from his active service and thereafter.  Accordingly, service connection on a presumptive basis, to include based on a continuity of symptomatology, is not at issue here.  

Instead, as noted above, the Veteran contends that his disability is related to his history of in-service herbicide exposure.  The Veteran's DD-214 reflects that he had service in the Republic of Vietnam during the Vietnam era.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange, coincident with such service.  

That said, the Veteran's particular form of cancer (right renal cell carcinoma), is not one of the diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e).  Though that regulation includes certain forms of cancer (such as prostate cancer, respiratory cancers, and soft-tissue sarcomas), the Veteran's cancer is not among those enumerated.  In her January 2016 opinion, the VHA oncologist who reviewed the Veteran's claim noted that the Veteran "was diagnosed with a carcinoma, not a sarcoma."  She stated that "a carcinoma is a malignancy of epithelial origin, while a sarcoma is a malignancy of mesodermal origin."  She thus concluded that "it is not at least as likely as not (less than 50%) that the [Veteran's] renal cell clear cell carcinoma would be considered a soft tissue sarcoma."  

In letters to VA, the Veteran has contended that, because the applicable regulation includes some forms of cancer, his particular cancer should be subject to the presumption as well.  The Veteran submitted no evidence beyond his own statements in support of this contention.  On that subject, the Veteran is not considered competent to compare and contrast his particular cancer with the cancers that are subject to the presumption, or to offer an opinion as to why his particular cancer should be subject to the same presumption as those enumerated at 38 C.F.R. § 3.309(e).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  

Because the evidence shows that the Veteran does not suffer from a disease subject to the herbicide presumption contained at 38 C.F.R. § 3.309(e), service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307(a)(6).  

Ultimately, this case turns on the question of whether, despite the fact that the Veteran's particular cancer is not subject to the herbicide presumption, his renal cell carcinoma is nevertheless causally linked to his in-service herbicide exposure.  Combee, 34 F.3d at 1044.  On this point, there are conflicting medical opinions.  

In support of his claim, the Veteran submitted a Disability Benefits Questionnaire completed by his treating urologist, A.G., MD.  In a January 2014 opinion, Dr. A.G. indicated that the Veteran's right renal cell carcinoma was at least as likely as not incurred in or caused by exposure to herbicides.  In support of his opinion, Dr. A.G. wrote that "the current medical literature does point to a causal relationship between exposure to Agent Orange and subcutaneous tumors such as renal cell carcinoma."  He noted that the Veteran "had a renal cell carcinoma of the right kidney removed by me in 2001."  

Weighing against the Veteran's claim are a March 2003 VA opinion developed in conjunction with his original claim, and the opinion of the VHA oncologist.  The VA opinion from an oncologist noted that medical literature "on the etiology of renal carcinoma describes a number of environmental factors for the development of renal carcinoma," but stated that "there is no mention of an association with herbicides chemical defoliants, dioxin, or Agent Orange."  He further stated that "a literature search of the etiology of kidney cancer and herbicides, chemical defoliants, dioxin, and Agent Orange did not disclose any article linking kidney cancer to these agents."  

In her December 2015 opinion, the reviewing VHA oncologist, V.P., MD, noted that "there is sufficient evidence that" certain malignancies are associated with herbicide exposure, including "soft tissue sarcomas, chronic lymphocytic leukemia, Hodgkin lymphoma, and non-Hodgkin lymphoma."  However, she cited to specific medical literature to note that "there is no listed sufficient evidence at this time for other malignancies."  With respect to the Veteran's specific cancer, she noted that "risk factors for clear cell renal carcinoma" includes increased body mass index and hypertension.  Dr. V.P. noted that, in reviewing the Veteran's presentation to the emergency room in May 2001, the Veteran was obese and was being treated for hypertension.  Dr. V.P. concluded her opinion by stating that 

Given that these risk factors existed at the time of his diagnosis of renal cell carcinoma and that there remains insufficient evidence at this time of an association between Agent Orange and renal cell carcinoma, it is not at least as likely as not that the [Veteran's] renal cell carcinoma is causally related to a herbicide or other hazardous chemical exposure in service.  

In a subsequent, January 2016 addendum opinion detailed above, Dr. A.P. explained why the Veteran's renal cell carcinoma was not considered a soft tissue sarcoma.  

When there is a difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

In light of these factors, the Board finds the opinions of the March 2003 VA oncologist and the December 2015 and January 2016 opinions from the VHA oncologist to be the most probative.  Both oncologists considered the Veteran's entire history - including his specific form of cancer - and offered reasoned explanations as to why the Veteran's renal cell carcinoma is less likely than not related to his in-service herbicide exposure.  Further, both oncologists cited to specific medical literature in support of their conclusions.

In contrast, Dr. A.G.'s positive opinion is afforded less probative value.  Unlike the other cited opinions, his rationale conclusory and did not discuss specific risk factors for renal cell carcinoma as the VA examiners did.  Moreover, while Dr. A.G. mentioned medical literature, he did not identify or cite to the specific literature or research that supported his conclusion.  

In a March 2016 brief, the Veteran's representative criticized the December 2015 opinion of the VHA oncologist.  Specifically, he argued that Dr. V.P. used no medical expertise in determining that the Veteran's cancer was not related to his herbicide exposure.  The representative further argued that Dr. V.P. based her opinion solely on which specific cancers have been determined by VA to have an association to herbicide exposure, and that her opinion was a "mere conclusion" that included no reasons or bases.  Finally, the representative pointed to recent medical literature establishing that a specific component of herbicides has been linked to renal cancer in rats.  

For numerous reasons, the Board disagrees with the representative's critiques.  First, Dr. V.P.'s opinions, on their face, demonstrate her expertise in the area.  For instance, in her January 2016 opinion, Dr. V.P. clearly and cogently explained the differences between sarcomas and carcinomas.  Second, Dr. V.P. did not simply reiterate what cancers have been found by the Secretary to be related to Agent Orange exposure.  Instead, she cited directly to medical literature (specifically Thomas H. Sinks, Challenges in Investigating the Association Between Agent Orange and Cancer: Site-specific Cancer Risk and Accuracy of Exposure Assessment, 120 Cancer 3595 (2014)) in support of her opinion.  Finally, to the extent that the representative argues that recent studies show that a component of herbicides do lead to renal cancer, the Board notes that the cited study dealt with renal cancer in rats.  The representative pointed to no evidence that herbicide exposure can lead to renal cancer in people generally or in the Veteran's case specifically.  Indeed, the representative acknowledged that its cited study continued its conclusion that "there is inadequate or insufficient evidence to determine whether there is an association between exposure" to herbicides and renal cancers.  Therefore, the Board finds that the Veteran's representative's arguments to be without merit.

To the extent that the Veteran contends that his renal cell carcinoma is related to his herbicide exposure, the Board finds that his contention is not considered competent evidence in support of his claim.  Determining the etiology of cancer is complex, requiring medical knowledge or training, and is therefore not susceptible to lay opinion.  Jandreau, 492 F.3d at 1377-78.

Lastly, in support of his claim, the Veteran submitted a separate Board decision which granted a claim for service connection for renal cell carcinoma based on in-service herbicide exposure.  The Veteran contends that, because the Board had previously granted service connection for a separate claimant on a similar fact pattern, service connection is warranted in his case.  

Board decisions, however, are not precedential, and "previously issued Board decisions will be considered binding only with regard to the specific case decided."  38 C.F.R. § 20.1303 (2015).  "Each case presented to the Board will be decided on the basis of the individual facts of the case."  Id.  The Board cannot speak to the facts or circumstances in the decision submitted by the Veteran.  Instead, for the reasons detailed above, the Board finds that the evidence here does not indicate that the Veteran's renal cell carcinoma is related to his active service.  

The Board acknowledges the Veteran's honorable and meritorious service, including his service in the Republic of Vietnam and his presumed exposure to herbicides.  But, for the reasons described above, the Board finds that the most probative, competent evidence of record does not show that his renal cell carcinoma is causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure.  Consequently, the preponderance of evidence is against the Veteran's claim for service connection.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right renal cell carcinoma, status post right radical nephrectomy, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


